ANNUAL REPORT 2008 To The Stockholders of Synergy Systems Inc Enclosed you will find our Annual Report for the Fiscal Year ended September 30, 2008 and the proxy materials related to our upcoming Annual Meeting of Stockholders. During 2008 we were successful in increasing revenues in product sales and service revenues.The increase in product sales, however, was largely as a result of an increase in subcontract sales as we were responsible as prime contractor for the electrical installation at a major new retail outlet center in our Long Island, New York territory.Unfortunately, jobs of this size and nature are unusual for this area and are not expected to occur often. Even though we had higher revenue in 2008, gross margin and gross profit percentage declined as there was a shift in product mix to lower margin sales of audio visual and security projects in 2008 and the electrical installation at a major new retail outlet center yielded a lower margin percentage than historical subcontract sales. Further, selling, general and administrative expenses increased in 2008 over 2007 primarily due to $547,000 in separation costs for the resignation of both the Chief Executive Officer and the President of Casey Systems. Partially offsetting theseseparation costs were savings related to the elimination of expenses for these executive positions (for the remaining part of 2008) and from a $155,000 reduction in selling costs, which primarily reflect certain staff eliminations.These staff eliminations were designed to make us leaner in difficult economic periods. In 2008, we maintained a high level of developmental costs for modernizing components of our proprietary Comtrak fire alarm system. This program is expected to generate future revenue and is designed to allow a building owner to enhance the capabilities of its fire alarm system at a fraction of the cost of a new system replacement and is expected to generate future revenues as well as extend the useful life of the installed base of the Comtrak system. Our challenge currently is to find the right mix of business that will produce profitable results.However, the economic crisis is making it very difficult to maintain revenue levels and margins as projects are being postponed and customers are asking for price reductions. Further, since the beginning of the calendar year, we have incurred losses as a result of slower economic activity and delays in the release of transit project shipments requested by New York City Transit. These delays in transit project shipments continue to affect our revenues, income and liquidity. On behalf of the Board of Directors, I invite each of you to attend our Annual Meeting of Stockholders to be held at 500 5th Avenue, Suite 1540, New York, New York, on July 28, 2009 at 10:00 a.m. We thank you for your continuing support of Synergx. /s/ Paul Mendez Chairman and Chief Executive Officer MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS Revenues and Gross Profit For the years ended September 30, (In thousands) 2008 2007 Product Sales $ 13,075 $ 12,953 Subcontract Sales 1,728 319 Service Revenue 5,301 5,017 Total Revenue $ 20,104 $ 18,289 Product Gross Margin $ 2,314 $ 2,948 Subcontract Gross Margin 246 58 Service Gross Margin 2,584 2,485 Total Gross Margin $ 5,144 $ 5,491 Gross Profit Product % 18 % 23 % Gross Profit Subcontractor % 14 % 18 % Gross Profit Service % 49 % 50 % Total Gross Profit % 26 % 30 % References to 2008 and 2007 within the Management’s Discussion and Analysis of Financial Condition and Results of Operations refers to the fiscal years ended September 30, 2008 and September 30, 2007, respectively. Revenues The increase in product sales resulted from higher shipments of audio/visual, security, and fire alarm products in 2008, which offset a decline in revenues from transit products following the final stages of a $5.0 million project for a New York City subway station security system. Revenues of $3.5 million from this project where included in 2007 product sales. The improvement in fire alarm product revenue is from the installation of a fire alarm system at a major new retail outlet center and from increased revenues related to tenant changes in certain buildings. Subcontract sales increased during 2008 as the Company was responsible as prime contractor for the electrical installation at a major new retail outlet center and for several other large electrical installation projects compared to a few smaller projects in Service revenues increased 6% during 2008 primarily due to an increase in call-in service on fire alarm systems (replacement parts and service required by buildings). Gross Profit Gross profit margin from product sales decreased 22% to $2,314,000. The decline in absolute gross profit margin and the decrease in gross margin percentage are primarily attributable to a shift in product mix to lower margin sales of audio visual and security projects in 2008.
